J-S56023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
              v.                     :
                                     :
                                     :
 DREW WILLIAMS                       :
                                     :
                   Appellant         :   No. 275 EDA 2020


         Appeal from the PCRA Order Entered January 8, 2020,
         in the Court of Common Pleas of Philadelphia County,
         Criminal Division at No(s): CP-51-CR-0012559-2015.


 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
              v.                     :
                                     :
                                     :
 DREW WILLIAMS                       :
                                     :
                   Appellant         :   No. 278 EDA 2020


         Appeal from the PCRA Order Entered January 8, 2020,
         in the Court of Common Pleas of Philadelphia County,
         Criminal Division at No(s): CP-51-CR-0012560-2015.


 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
              v.                     :
                                     :
                                     :
 DREW WILLIAMS                       :
                                     :
                   Appellant         :   No. 280 EDA 2020

         Appeal from the PCRA Order Entered January 8, 2020,
J-S56023-20



             in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): CP-51-CR-0012561-2015.


    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    DREW WILLIAMS                                :
                                                 :
                       Appellant                 :   No. 281 EDA 2020


             Appeal from the PCRA Order Entered January 8, 2020,
             in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): CP-51-CR-0012562-2015.


BEFORE:      BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                                Filed: March 5, 2021

        Drew Williams appeals from the order denying his first petition for relief

filed under the Post Conviction Relief Act (“PCRA”). 42 Pa.C.S.A. §§ 9541-46.

We affirm.

        The PCRA pertinent facts and procedural history may be summarized as

follows: On May 18, 2017, Williams entered open pleas of guilty to charges

of attempted murder, conspiracy to commit murder, three counts of

aggravated assault, four counts of firearm violations, possessing an

instrument of crime, criminal mischief, fleeing or attempting to elude a police

officer, possession with intent to deliver, and possession of a controlled


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S56023-20



substance at four different dockets. On September 27, 2017, the trial court

sentenced Williams to an aggregate term of ten to twenty years of

incarceration.    Williams filed neither a post-sentence motion nor a direct

appeal.

       On July 26, 2018, Williams filed a timely pro se PCRA petition, and the

PCRA court appointed counsel.           On July 17, 2019, PCRA counsel filed an

amended petition in which Williams alleged that his plea counsel was

ineffective for failing to file a motion for reconsideration of his sentence.

Thereafter, the Commonwealth filed a motion to dismiss. 1 On December 6,

2019, the PCRA court issued Pa.R.Crim.P. 907 notice of its intent to dismiss

Williams’ petition without a hearing. Williams did not file a response. By order

entered January 8, 2020, the PCRA court dismissed Williams’ amended PCRA

petition.2 This timely appeal followed. Both Williams and the PCRA court have

complied with Pa.R.A.P. 1925.

       Williams raises the following issues on appeal:

          I.     Whether the [PCRA] court erred in not granting relief
                 on the PCRA petition alleging counsel was ineffective
____________________________________________


1On August 16, 2019, Williams filed a pro se amended PCRA petition. Because
he was represented by counsel, this filing is a legal nullity.          See
Commonwealth v. Ellis, 626 A.2d 1137, 1139-41 (Pa. Super. 1993)
(explaining that the prohibition against hybrid representation precludes
consideration of pro se filings once counsel represents the defendant).

2We note that the order entered on this date actually lists December 6, 2019
as the date of dismissal.




                                           -3-
J-S56023-20


                 for failing to file a motion for reconsideration of
                 sentence?

           II.   Whether the [PCRA] court erred in denying [Williams’]
                 PCRA petition without an evidentiary hearing on the
                 issues [sic] raised in the amended PCRA petition
                 regarding trial counsel’s ineffectiveness?

Williams’ Brief at 8 (excess capitalization omitted).3

        Our scope and standard of review is well settled:

           In PCRA appeals, our scope of review is limited to the
           findings of the PCRA court and the evidence on the record
           of the PCRA court's hearing, viewed in the light most
           favorable to the prevailing party. Because most PCRA
           appeals involve questions of fact and law, we employ a
           mixed standard of review. We defer to the PCRA court's
           factual findings and credibility determinations supported by
           the record. In contrast, we review the PCRA court's legal
           conclusions de novo.

Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 779 (Pa. Super. 2015)

(en banc) (citations omitted).

        Williams’ first issue raises a claim of trial counsel’s ineffectiveness. To

obtain relief under the PCRA premised on a claim that counsel was ineffective,

a petitioner must establish by a preponderance of the evidence that counsel’s

ineffectiveness so undermined the truth determining process that no reliable

adjudication of guilt or innocence could have taken place. Commonwealth

v. Johnson, 966 A.2d 523, 532 (Pa. 2009).                   “Generally, counsel’s

performance is presumed to be constitutionally adequate, and counsel will


____________________________________________


3   We have reordered Williams’ issues for ease of disposition.


                                           -4-
J-S56023-20


only be deemed ineffective upon a sufficient showing by the petitioner.” Id.

This requires the petitioner to demonstrate that: (1) the underlying claim is

of arguable merit; (2) counsel had no reasonable strategic basis for his or her

action or inaction; and (3) the petitioner was prejudiced by counsel's act or

omission. Id. at 533. A finding of "prejudice" requires the petitioner to show

"that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different." Id. A failure

to satisfy any prong of the test for ineffectiveness will require rejection of the

claim. Commonwealth v. Martin, 5 A.3d 177, 183 (Pa. 2010).

      In his first issue, Williams asserts that trial counsel was ineffective for

failing to file a motion for reconsideration of his sentence. In support of this

claim, Williams asserts that, had an evidentiary hearing been granted, he

would have testified that, after sentencing, he requested trial counsel to file a

motion for reconsideration of sentence, but trial counsel failed to do so. He

further asserts that his family members attempted to contact trial counsel

about filing the motion, but trial counsel “refused to file the motion and tried

to ‘scare’ them off from it by telling that [Williams] will receive a longer

sentence if he files the motion.”     Williams’ Brief at 17 (citation omitted).

According to Williams, trial counsel “had a personal conflict that affected his




                                      -5-
J-S56023-20


representation of [Williams]: namely, [trial counsel] did not want to file the

motion because he was about to be married.” Id. at 18.4

       Williams then lists seven mitigating factors that the trial court “did not

give sufficient attention to” and further asserts that trial counsel “should have

raised the issue in a reconsideration motion that the sentencing court erred

when imposing such a harsh sentence despite the myriad of mental health

issues that were mentioned in the psychologist’s report.”          Id. at 18-19.

According to Williams, “the sentencing court failed to give any consideration

to any of the relevant sentencing factors when it imposed the lengthy

sentence.” Id. at 19.

       With regard to the three prongs of the ineffectiveness test, Williams

summarily argues:


             Counsel’s failure to file a motion to reconsider the
          sentence is ineffective assistance of counsel. A reasonable
          judge would have granted a reconsideration motion. For
          starters, counsel’s failure to file a motion to reconsider
          [Williams’] sentence is of arguable merit.

             Secondly, there was no “reasonable basis” for counsel
          not to file a motion to reconsider [Williams’] sentence.

             Finally, [Williams] suffered actual prejudice as a result of
          counsel’s failure to file a motion to reconsider [his]

____________________________________________


4 Williams also asserts that trial counsel informed him of a plea deal in which
all of the sentences would run concurrently and that “his mother and his
girlfriend were unable to get [trial counsel] to file a Motion or appeal.”
Williams’ Brief at 18. Because Williams inappropriately raises these issues for
the first time on appeal, they are waived. See Pa.R.A.P. 302(a).


                                           -6-
J-S56023-20


         sentence. He could not be re[-]sentenced and the Superior
         Court could not consider the issues raised.

Williams’ Brief at 20.

      The PCRA court found that Williams failed to meet his burden of

establishing trial counsel’s ineffectiveness:

             Here, [Williams] erroneously claims that [the court]
         failed to “give sufficient attention” to his history of
         substance abuse, mental health issues, employment
         history, and family support.      [Williams’] pre-sentence
         report, which [the court] carefully reviewed, specifically
         addressed all these issues. [The trial court] again assessed
         these issues at the sentencing hearing where both
         [Williams] and his mother testified.       [The court] also
         considered the specific circumstances of [Williams’] crimes
         and [Williams’] purported reasons for his criminal conduct.

             After assessing [Williams’] sentence yet again for PCRA
         purposes, [the court’s] judgment remains unchanged.
         [Williams[ faced a minimum guideline sentence of 186
         months on the attempted murder charge alone, and the
         combined guideline range for all the charges far exceeded
         the ten (10) to twenty (20) years’ incarceration that [the
         court] ultimately imposed. [The court’s] relatively lenient
         sentence is, moreover, thoroughly justified by the
         horrendous facts underpinning [Williams’] guilty pleas.
         [Williams] and his accomplice lured the victim into an
         automobile, took him to a store parking lot, and shot him
         multiple times at close range with the obvious intent to kill
         him. [Williams’] PCRA petition identifies no fact that would
         persuade [the court] to reduce his sentence in these
         circumstances—i.e., where [Williams] viciously attempted
         to kill the victim on one day, and assaulted two police
         officers with his vehicle only a few days later.

            Because [Williams] does not identify any persuasive
         reason for [the court] to have reconsidered his sentence,
         [Williams] cannot establish that he suffered prejudice from
         his [trial] counsel’s alleged failure to file a motion for
         sentencing reconsideration.



                                      -7-
J-S56023-20



PCRA Court’s Opinion, 3/16/20, at 6-7 (citations and footnote omitted).

        Our review of the record supports the PCRA court’s conclusion. Williams’

bare assertion that he suffered “actual prejudice” because his sentencing claim

would not be preserved for appeal is unavailing.5           In Commonwealth v

Reaves, 923 A.2d 1119 (Pa. 2007), our Supreme Court addressed whether a

PCRA petitioner whose counsel failed to file a motion to reconsider sentence

suffered prejudice.       The Superior Court had “summarily concluded” that

prejudice was presumed because counsel’s inaction “effectively waived

[Reaves’] right to challenge this issue on appeal.” Reaves, 923 A.2d at 1123

(citing Reaves, 3190 EDA 2003, unpublished memorandum at 4-5).

        Our Supreme Court disagreed.           Instead, the Court held that a PCRA

petitioner raising a claim of ineffectiveness regarding counsel’s failure to file

a motion for reconsideration must establish actual prejudice. See Reaves,

923 A.2d at 1130. Specifically, the Court held that a PCRA petitioner must

show that filing the motion would have led to a more favorable sentence:

           The Commonwealth argues that the Superior Court’s
           prejudice analysis misses the mark because the panel
           improperly focused on the effect of counsel’s inaction upon
           the [appeal], rather than looking to the outcome of the
           underlying [proceeding] itself.     The Commonwealth is
           correct. Although contemporaneous objections operate to
           preserve issues for appellate review, they serve an equally
           important function in obviating appeals by affording the
           trial court a timely opportunity to correct mistakes and/or
           to reconsider decisions. Whether [counsel] can be deemed
           ineffective, then, depends upon whether [a defendant] has
____________________________________________


5   As noted supra, Williams did not file a direct appeal.


                                           -8-
J-S56023-20


         proven that a motion to reconsider sentence if filed . . .
         would have led to a different and more favorable outcome
         at [sentencing].     In this context, the only way the
         proceeding would have been more favorable would be if
         counsel’s objection secured a reduction in the sentence. The
         Superior Court panel erred as a matter of law in failing to
         appreciate the actual focus of the [actual] prejudice
         standard.

Reaves, 923 A.2d at 1131-32 (emphasis in original; footnote omitted). Our

Supreme Court further concluded that Reaves did not establish actual

prejudice, since “[on] this record, there is no reason to believe that, if only

counsel had asked for a statement of reasons for the sentence at the [time of

sentencing] that statement or explanation alone would have led the court to

reduce the sentence”). Id. at 1132.

      Here, we agree with the PCRA court that Williams failed to establish

actual prejudice. Our Supreme Court in Reaves rejected a petitioner’s claim

of actual prejudice based merely upon counsel’s failure to preserve an

appellate issue.    Moreover, as noted supra, Williams did not file a direct

appeal in this case.

      Finally,   the     PCRA   court   determined         a    motion    for    sentence

reconsideration would have been futile.         Williams has provided no basis to

disturb this determination. In addition, our review of the sentencing transcript

refutes Williams’ claim that the court “failed to give any consideration to any

of the relevant sentencing factors.”          Williams’ Brief at 19.        Given these

circumstances,     the   PCRA   court   did    not   err       in   dismissing   Williams’

ineffectiveness claim.


                                        -9-
J-S56023-20



      In his second issue, Williams asserts that the PCRA court erred in

dismissing his ineffectiveness without first holding an evidentiary hearing.

      As this Court has summarized:

         The PCRA court has discretion to dismiss a petition without
         a hearing when the court is satisfied that there are no
         genuine issues concerning any material fact, the defendant
         is not entitled to post-conviction collateral relief, and no
         legitimate purpose would be served by further proceedings.
         To obtain a reversal of a PCRA court’s decision to dismiss a
         petition without a hearing, an appellant must show that he
         raised a genuine issue of material fact which, if resolved in
         his favor, would have entitled him to relief, or that the court
         otherwise abused its discretion in denying a hearing.

Commonwealth v. Blakeney, 108 A.3d 739, 750 (Pa. 2014) (citations

omitted).

      The PCRA court acknowledged that “[i]f a PCRA petitioner’s offer of proof

is insufficient to establish a prima facie case, or his allegations are refuted by

the existing record, an evidentiary hearing is unwarranted.”       PCRA Court’s

Opinion at 7 n.3 (citing Commonwealth v. Eichinger, 108 A.3d 821, 849

(Pa. 2014)). Given the comments of the PCRA court cited above, it is clear

that Williams’ ineffectiveness claim did not raise a material fact.         Thus,

Williams’ second issue fails.

      In sum, the PCRA court correctly determined that Williams did not

establish his claim of trial counsel’s ineffectiveness, and the PCRA court

properly dismissed his amended PCRA petition without a hearing.                We

therefore affirm the PCRA court’s order denying post-conviction relief.

      Order affirmed.

                                     - 10 -
J-S56023-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/5/21




                          - 11 -